 ROADWAY EXPRESS. INCORPOCRATEDRoadway Express, Incorporated and Robert V.Brown. Case I -CA-7477July 3, 1980SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAI.EOn December I, 1978, Administrative LawJudge Robert Cohn issued a Decision in this pro-ceeding in which he recommended that the Boarddefer to a private settlement agreement enteredinto between Respondent and the Charging Party,herein called Brown, purportedly resolving theissues arising from Brown's discharge, whichformed the basis for the charge herein. According-ly, the Administrative Law Judge further recom-mended that the complaint be dismissed in its en-tirety.'On October 19, 1979, the Board issued a Deci-sion and Order Remanding Proceeding to the Ad-ministrative Law Judge2for a decision on themerits finding, contrary to the Administrative LawJudge, that deferral to the private settlement agree-ment in this case would not effectuate the policiesof the Act.On December 21, 1979, Administrative LawJudge Robert Cohn issued the attached Supplemen-tal Decision in this proceeding finding that Re-spondent did not violate Section 8(a)(3) and (1) ofthe Act, as alleged, when it discharged Brown onSeptember 17, 1977.3Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in support of the Ad-ministrative Law Judge's Supplemental Decisionand in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith.I The private settlement agreement provided for Brown's reinstatementto his former position with full seniority rights but no backpay In viewof his recommendation that the Board defer to the settlement agreement,the Administrative Law Judge found it unnecessary to reach the issue ofwhether Brown was discharged in violation of Sec. 8(a)(3) and () of theAct2 246 NLRB No 28, Member Truesdale concurring and ChairmanFanning and Member Penello dissenting separatel):' All dates hereinafter are in 1977. unless otherwise indicated.The relevant facts, as found by the Administra-tive Law Judge, are, briefly, as follows: On Sep-tember 16, at approximately 9 p.m. one of Re-spondent's employees, Thomas Allen, set up a one-man picket line at the entrance to Respondent'sKernersville, North Carolina, terminal. The picketline was not authorized by International Brother-hood of Teamsters, Chauffeurs, Warehousemen,and Helpers of America, Local 391, herein calledthe Union, which represents Respondent's produc-tion and maintenance employees. Shortly thereaf-ter, about 9:30 p.m. Brown, acting in his capacityas union steward and with Respondent's approval,sought unsuccessfully to persuade Allen to end hispicketing.At approximately 10:30 p.m. Respondent's termi-nal manager, Ray Flinchum, informed all of Re-spondent's employees of the picketing and furtherwarned all employees, including Brown, that par-ticipation in an unauthorized work stoppage couldresult in their discharge. Shortly thereafter, Brown,again with Respondent's approval, made anothereffort to persuade Allen to end his unauthorizedpicketing, but was again unsuccessful.Later that evening, several employees who werescheduled to report for work at 11:30 p.m. refusedto do so, choosing instead to honor Allen's picketline. As a result, Respondent began drafting em-ployees who were currently working, includingBrown, for 2 hours of overtime work.4However,when advised by Respondent's terminal operationsmanager, James Dorn, that he was being drafted towork overtime, Brown informed Dorn that hewould be unable to work overtime because he didnot have his car and had already made arrange-ments to borrow one from a friend, after work, at aservice station located I mile from Respondent'sterminal.At 3:30 p.m., at the end of his regular work shift,Brown, in the presence of company supervisors,clocked out in the usual manner5and obtained aI Respondent and the Union have an agreement whereby Respondentis required to give employees being drafted for overtime work at least 2hours' notice before the end of their normal work shift. It is undisputedthat Brown was given the required 2-hour notice of the overtime draft' According to Brown, at the end of their shift, employees are re-quired to remove their timecards from a rack located in the dock workarea, enter into a nearby office, where they clock out, and thereafterleave their timecard with their supervisor Brown testified that he fol-lowed the above procedure and that he clocked out and placed his time-card in front of his supervisor. Dorn. in the presence of Supervisors NeillConnor and Bobby Turner. While conceding that they could have beenin the office when Brown clocked out at 3 30 a.m, Dorn and Connornevertheless testified that they did not see Brown clock out and leave,and Turner, who did not testify with respect to whether he was in theoffice at that time, also denied having seen Brown clock out or leaveFurthermore. Dorn denied being told by Brown that he (Brown) couldnot work overtime because he had to pick up a car at a nearby servicestation [he Administrative Law Judge failed to make specific credibilityContinued250 NLRB No. 613.193 ID)IFCISIO)NS OF NA'IIONAL ABO()R REI ATIIONS B()ARI)ride to the service station from fellow employeeClay Ferguson. Upon arrival at the service station,Brown learned that the car had been left at hishome. Thereafter, Brown and Ferguson drove to arestaurant located adjacent to Respondent's termi-nal where union officials and employees honoringthe picket line had gathered.According to Brown's testimony, which is un-controverted, upon arriving at the restaurant, hemet with Union Agents Hayes Church and EverettMabe and it was decided that they would "talk tothe men and try to get them to cross the [picket]line and go to work and not support Allen." Short-ly after Brown began his efforts to end the workstoppage, Flinchum appeared and informed Brownthat he was being discharged for leaving work andparticipating in the unauthorized work stoppage.Flinchum, after some discussion, also advised theemployees who had refused to cross the picket linethat they were being suspended for 2 weeks. Fur-thermore, he also informed Allen, who by this timehad been persuaded by Brown to end his picketing,that he was being suspended for 30 days.The Administrative Law Judge, while findingthat Brown had engaged in protected activitywhen, on two separate occasions on the evening ofSeptember 17, he sought to persuade Allen to endhis picketing, nevertheless concluded that Brownhad "abandoned the protective mantle of Section7" when, after leaving work, he "returned to thevicinity of the terminal, not with an intention ofworking, but in an apparent attempt to voluntarilyassist in resolving the dispute." The AdministrativeLaw Judge noted that Brown had not informedRespondent of his continuing efforts to persuadeAllen to abandon his picketing and that, underthese circumstances, Respondent could viewBrown's presence among the employees honoringthe picket line as participation in the authorizedwork stoppage. Accordingly, he found that Re-resolutions concerning the above conflicting testimony. However, wenote that in sec. III of his original Decision (see fn 2, supra), the Admin-istrative Law Judge stated that "Brown advised Dorn that he would notbe able to work overtime since he (Brown) did not have a car and hadmade arrangements to secure one from a friend after work at a servicestation" nearby. Furthermore, in his Supplemental Decision, the Adminis-Irative Law Judge notes that while Respondent "sought to draft him forovertime work following the end of his shift," Brown was "apparentlyable to escape such draft" and, had Brown not returned to the vicinity ofRespondent's terminal, but gone straight home, "it is doubtful that thiscase would have ever arisen." Thus. it is apparent to us, and we so find,that the Administrative Law Judge, through the above-mentioned com-ments, was implicitly crediting Brown's testimony that he informed Dornof the reasons why he could not work overtime and that Respondentknew, and did not object, to his clockiing out and leaving the terminal atthe end of his normal shift. Furthermore. Brown's discharge letter, whichstates only that Brown was discharged for "participating in an unauthor-ized work stoppage," and makes no mention of the fact that Brown wasdischarged for leaving work early, clearly indicates that, in dischargingBrown, Respondent was motivated by his presence among the employeeshonoring the picket line and not for his alleged refusal to work overtimespondent did not violate Section 8(a)(3) and (1) ofthe Act, as alleged, when it discharged Brown forpurportedly participating in theunauthorized workstoppage. Contrary to the Administrative LawJudge, and for the reasons set forth below, we findthat Brown's discharge violated Section 8(a)(l) ofthe Act.As noted above, the record evidence establishesthat Brown, contrary to Respondent's contention,was not participating in the unauthorized workstoppage but rather was engaged in efforts to end itwhen he was discharged. Indeed, it appears fromthe above facts that Brown was merely exercisinghis authority as union steward when, on his owntime and in conjunction with other union officials,he sought to obtain from employees honoring thepicket line compliance with the provision in thecollective-bargaining agreement prohibiting strikesor walkouts. Under these circumstances we find,contrary to the Administrative Law Judge, thatBrown's conduct in returning to the terminal areaand attempting to end the work stoppage clearlyconstituted protected activity within the meaningof Section 7 of the Act. Furthermore, we find thathis discharge for having engaged in such protectedactivity violated Section 8(a)(1) of the Act.In this regard, it should be noted that Respond-ent's assumed good-faith, but mistaken, belief thatBrown had participated in the work stoppage doesnot constitute a valid defense to the unlawful dis-charge. Rather, it is well settled that an employerviolates Section 8(a)(1) of the Act by dischargingan employee for misconduct arising out of a pro-tected activity, despite the employer's good faith,when it is shown that the misconduct never oc-curred.6In the instant case, aside from Respond-ent's mistaken belief that Brown had participated inthe unauthorized work stoppage, there is no evi-dence in the record to indicate that Brown had en-gaged in any misconduct whatsoever. Furthermore,unlike the Administrative Law Judge, we are notconvinced that, under the facts herein, Respondenthad reasonable cause to view Brown's presenceamong employees refusing to cross the picket lineas participation in the unauthorized work stoppage.Indeed, the fact that Respondent had knowledge ofand consented to Brown's earlier attempts to endthe picketing should have put Respondent onnotice that Brown may not have been participatingin the work stoppage but rather may have beentrying to end it. Under these circumstances, wefind that Respondent, at the very least, had a dutyto inquire as to the reasons for Brown's presenceamong the other employees. Instead, Respondent,' N.VL.R.B v. Burniup & Sins. Inc., 179 U S 21 (1964)394 ROADWAY 'XI'PRESS. INCORP()RAT:IDin a precipitate manner, discharged Brown withoutfirst affording him the opportunity to explain hisactions. Consequently, for the reasons stated. weconclude that, by discharging Brown, Respondentviolated Section 8(a)(1) of the Act.THE REMEI)YHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act, we shall order that it cease anddesist therefrom, and from in any like or relatedmanner infringing upon its employees' Section 7rights. Respondent shall also be ordered to makeBrown whole for any loss of pay or other benefitshe may have suffered as a result of his unlawfuldischarge,7with interest to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Roadway Express, Incorporated, Kernersville,North Carolina, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discrimi-nating against its employees for engaging in pro-tected activity.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Make Robert V. Brown whole for any loss ofpay or other benefits he may have suffered duringthe period between his unlawful discharge on Sep-tember 17, 1977, and the date of his reinstatementon October 11, 1977, with interest, to be computedin the manner set forth in the section of this Deci-sion and Order entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.A.. noted in fn I. iupra. Broun. pursuant to the private settlementagreement. ,as reinstated io his foirmer positiorn .ilh full seniority right,but no backpay Accordingly, he shall be entitled to backpa) for theperiod between the date of his discharge. September 17. and the dale ofhis reinstatement. O()tober II" See, generally. AIi Plumbing d /ltearring Co, 18 NLRB 716 (1962)(c) Post at its place of business in Kernersville,North Carolina, copies of the attached noticemarked "Appendix."9Copies of said notice, onforms provided by the Regional Director forRegion 11, after being duly signed by an author-ized representative, of the Company, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces at all locations where notices to employeesare customarily posted. Reasonable steps shall betaken by the Company to insure that said noticesare not altered, defaced, or covered by any othermaterial.(d) Notify said Regional Director for Region 11.in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.MEMBER PENELLO, dissenting:In full accord with principles of deferral articu-lated in Collyer Insulated Wire, A Gulf and WesternSystems Co., 192 NLRB 837 (1971), and Spielberg.Manufacturing Company, 112 NLRB 1080 (1955),and for the reasons detailed in my dissent to theBoard's previous Decision in this proceeding, 0 Iwould defer to the private settlement of employeeBrown's grievance. Litigation of the unfair laborpractice charge had yet to demonstrate that theresult reached by the settlement to which Respond-ent, the Union, and Brown agreed is clearly repug-nant to the purposes and policies of the Act. Ac-cordingly, I would dismiss the complaint in its en-tirety." In the event Ihat Ihis Order is enlfored by .; Judgment (f a UlnitedStates Court of Appeals. the word, in the notice reading "'osted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a .ludgmenlt of the United State. Court of Appeals Enforcing anlOrder of the National l.abor Relations Board'o 246 NLRB No 28 (1979)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or in any othermanner discriminate against Robert V. Brown,or any other employee, for engaging in activi- DECISIONS OF NATIONAL LABOR RELATIONS BOARDties protected by Section 7 of the NationalLabor Relations Act, as amended.WE WIl I. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.WI WILl make employee Robert V. Brownwhole for any loss of pay or other benefits hemay have suffered as a result of our discrimi-nation against him.ROADWAY EXPRESS, INCORPORATEDSUPPLEMENTAL DECISIONSTATrMENT OF tHE CASEROBERr COHN, Administrative I.aw Judge: On De-cember 1, 1978, 1 issued a Decision in the above-cap-tioned matter in which it was found and determined thata private settlement agreement between Robert V.Brown, the Charging Party herein, and Roadway Ex-press, Incorporated, herein the Respondent, acted as abar to the further prosecution of the case. It was there-fore recommended that the complaint herein be dis-missed in its entirety. In view of such finding, the meritsof the controversy were not reached.By a Decision and Order dated October 19, 1979,' amajority of the Board disagreed with such finding andconclusion and remanded the case to me for dispositionon the merits. Pursuant to such remand, I have reviewedthe entire record, including the briefs filed by counsel,and make the following:FINDINGS AND CONCLUSIONSThe essential facts giving rise to the dispute in thiscase were set forth in the original decision and will notbe restated here. To briefly recapitulate, they show thaton the evening of September 16, 1977, at approximately9 p.m., a dock employee (Thomas Allen) of the Re-spondent, at its Kernersville, North Carolina, terminal,established a one-man, unauthorized picket line at the en-trance of the terminal.2Shortly after Respondent's man-agement learned of the existence of the one-man picketline, at or about 9:30 p.m., the Charging Party, as unionsteward, acted as a liaison between Respondent andAllen, and assertedly sought to persuade Allen on twooccasions to cease picketing. However, such efforts wereunsuccessful.At approximately 10:30 p.m., Respondent's terminalmanager, Flinchum, called a meeting of all employees toadvise them of the picketing, and of the fact that it wasunauthorized and contrary to the provisions of the col-lective-bargaining agreement. He warned all employees,including the Charging Party, that they could be dis-charged for participating in an unauthorized work stop-} 246 NLRB No 28.2 At all times material to the case, the Respondent was in contractualrelations with Local 391 of the Teamsters Union, as c-ollective-hargainingagent for the employees There is no contention that the conduct ofAlien on this occasion was other than unauthorized under the then exisl-ing collective-hargaining agreement hetwueen those partiespage. Flinchum also notified the Union's business agentsof the existence of the picket line.At approximately 11:30 p.m., some employees whowere scheduled to commence work at that time refusedto do so, honoring the picket line. Shortly thereafter, theRespondent sought to draft some of the currently work-ing employees, including the Charging Party, to workovertime, to make up for the loss of the employees whofailed to work because they honored the picket line. TheCharging Party, who was scheduled to leave work at3:30 a.m., advised the Respondent that he would not beable to work overtime because he did not have a car;that he had made arrangements with a fellow employee(Ferguson) to secure a car from a friend after work at aservice station in Kernersville. Accordingly, the Charg-ing Party clocked out at his normal quitting time anddrove to the service station with Ferguson. The car wasnot at the service station when they arrived and theCharging Party learned that the car had been left at hishome. Whereupon, rather than going home, the Charg-ing Party rode back with Ferguson to a restaurant whichadjoins the Respondent's property, where he met andmingled with union officials and the group of employeeswho were honoring the picket line. Shortly thereafter, atapproximately 4:30 a.m., the Respondent's terminal man-ager, Flinchum, approached the group and advised theCharging Party that he was discharged for leaving workand participating in an unauthorized work stoppage inviolation of certain articles of the labor contract.AnalysisThere can be no question but that during the eveninghours of September 16, the Charging Party, as union ste-ward, engaged in activities protected by Section 7 of theAct while acting as liaison between the picketers andmanagement in attempting to resolve the dispute. How-ever, following the engagement in such activities, he re-turned to work at approximately II p.m., and workedthe remainder of his shift without having any furtherconnection with the picket line. The facts further show,as noted above, that the Respondent sought to draft himfor overtime work following the end of his shift, but thathe was apparently able to escape such draft through theexcuse of having to leave the terminal with a fellow em-ployee to pick up his car at a nearby service station.3However, when the car was not there, the ChargingParty, rather than proceeding on to his home, opted toreturn to the vicinity of the Respondent's terminal, andconcededly met and mingled with other employees whowere honoring the unauthorized picket line.By engaging in the above-described conduct, it is myview that the Charging Party abandoned the protectivemantle of Section 7, which surrounded him during theevening hours of the previous day. As far as the recordshows, neither the business agents of the Union nor themanagement of the Respondent had requested that theCharging Party further act as union steward in attempt-ing to resolve the dispute. Rather, as the facts show, the' The Respondent does not agree that Brown was excued. However,Brown testified that at 3:30 a m he clocked out in the usual manner, inthe presence of company supervisors. who said nothing to him396 ROADW A\Y IXPRISS. INCZORPORAXIIEDRespondent had sought to require his continued employ-ment on the morning of September 17. due to the exist-ence of the picket line. Had the Charging Party not vol-untarily returned to the vicinity of the Respondent's ter-minal, but proceeded home, following the end of hisshift, it is doubtful that this case would has e ever arisen.However, as the facts show. he returned to the vicinityof the terminal, not with an intention of working, but inan apparent attempt to voluntarily assist in resolving thedispute. However, in so doing, he never advised the Re-spondent. Under these circumstances. it is my judgmentthat the Respondent was entitled to view the conduct ofthe Charging party as similar to that of the other em-ployees who were honoring the picket line. i.e.. as par-ticipating ill unauthorized conduct under the labor con-tract, and therefore, unprotected under the Act.4Thus,the Respondent was entitled under the contract to disci-pline him along with other employees for their engage-ment in such activities,54 There is esidence ti Ihe record thatl he mana;gementt of tIh Respond-ent beliesed that "the walkloutl wa staged anld rlanned h slew;ard R VBrown alnd checker T I Allen F rom Ihe night of Seplember 14, 1177,Browl, and Allen acli'cly sotliciled he supporl of an111 uiulhorizcd workstoppage from ither nmembnhers f Ihe Aulrk Ilorc " See slnllenl¢lI if Rc-sptde lt 'S represetllaltie 11t he subsequ eni griecyllnlc c lmitmltlce !c herillg,.(iC I xh 2. p 2, ,' tiqtIn view of the factl hat thc Charging Party s a% ulilln il stward. iwould seecm reas.onable thal he 'isuld he held to aI higher stanldard rofIn view of all of the foregoing. I 'sill recommnied thatthe complaint be dismissed in its entiretS.Co.,( I t l()NS ()1 1 \w'1. The Respondent is an employer engaiged in com-merce withinl the meaning of the Act.2. The Union is a labor organiztltion within the meanl-ing of Section 2(5) of the Act.3. The Respondent did not, as alleged in the coni-plaint, engage in conduct iolali. e of Sectioni X(a)(1) and(3) of the Act."[Recommended Order for dismissal omitted from pub-lication.]Cori1dlut IIIt ithesC clrlmlallllncclt IthIn I ()ould ai ranlk (tidl-il cI.'lll11t) .'t CAc,,crlilrigl. the Respondentt sits cnllilcl to mete 1it it;1r itire sLseItcfornml f disc plinlchcre is i1(i c.ldelte that the Respodlletl t 1w, l io nalllalctl lnillluI111t clulsilderatilots ill regilrd tIo It, Ireatlltmcl ir thte Chilrg1 ig t'.lltt A%Ihe Itcord shl,s. tIhe Relpondeti illld IhCe nioll hitd h.ll i1I i1 hli11 t111iotis collectivce-hargailinlng relilatollhlp for ntlilli it Lir prior to tih '%elIItStii this acis